COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Dr. Theresa Hearn-Haynes v. Candlelight Hills

Appellate case number:    01-11-00584-CV

Trial court case number: 2009-81797

Trial court:              151st District Court of Harris County

      It is ordered that the December 4, 2012 motion to stay the mandate, requesting a stay of
the mandate and an award of attorney’s fees, is denied. It is further ordered that appellant’s
October 18, 2012 request that we stay the mandate is denied.



Judge’s signature: /s/ Harvey Brown
                    Acting individually

Date: December 12, 2012